DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said nozzle body" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “said nozzle body” is unclear, as it is not clear whether the limitation is referencing the spray nozzle assemblies as a whole, each of the spray nozzle assemblies, individually, or another element. For purposes of this examination, the limitation has been interpreted to reference each of the spray nozzle assemblies individually.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10-11, 15, 21-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dreschel (US 2012/0118998) in view of Mehoudar (US 4,449,669).
Regarding claim 1, Dreschel discloses an agricultural sprayer for spraying liquid agricultural chemicals in a controlled fashion based upon the pressure of the liquid chemical comprising:
a selectively controllable (Paragraphs 18 and 21, Flow rate and range are adjusted) pressurized (Paragraph 52, line 3, the liquid has a predetermined pressure) supply of a liquid agricultural chemical (Paragraph 21, liquid feeding means);
a tractor pullable elongated spray boom (Paragraph 9, bearing arm) having a liquid supply conduit (1) connected to said liquid chemical supply (Paragraph 21);
a plurality of spray nozzle assemblies (10) connected in laterally spaced relation along the length of said supply conduit (Paragraph 10) for receiving pressurized liquid chemical from said liquid chemical supply (Limitation is interpreted as a recitation of intended use, and afforded limited patentable weight; The assemblies are capable of performing the claimed function);
said nozzle body (12) defining a central liquid flow passageway (13) having the upstream end (Examiner’s Annotated Figure 1) for coupling to said liquid chemical supply (Paragraph 61) and said 
an annular orifice member (24) disposed within said nozzle body (12) in fluid communication with said nozzle body passageway (Paragraph 61);
said orifice member (24) having an upstream cylindrical section (25), said orifice member (24) central liquid flow passage (Examiner’s Annotated Figure 1) including a frustoconical passage section (Examiner’s Annotated Figure 1), said frustoconical section (Examiner’s Annotated Figure 1) having an inwardly tapered configuration (Figure 2) in a downstream direction (Figure 2) that communicates with a discharge 
said orifice member (24) being made of a resilient and pressure responsive deformable material (Paragraph 78) such that upon interruption of the supply of pressurized liquid to the orifice member the orifice member liquid flow passage and discharge orifice return to their original shape (Paragraph 78, the device is elastomeric and therefore returns to its original shape, upon interruption of flow), and a surrounding outer enclosure (26).
However, Dreschel fails to disclose the orifice member including a downstream cylindrical hub, said upstream cylindrical section being larger in diameter than said cylindrical hub, with said hub being freely expandable without restriction from the surrounding outer enclosure.
Mehoudar discloses an orifice member (11) that includes an upstream cylindrical section (6) and a downstream cylindrical hub (12), said upstream cylindrical section being larger in diameter than said cylindrical hub (Figure 1), with said hub (12) being freely expandable without restriction from a surrounding outer enclosure (5) (Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel with the disclosures of Mehoudar, providing the orifice member (Dreschel, 8) to be shaped with a downstream cylindrical hub (Mehoudar, 12), said upstream cylindrical section (Dreschel, 25) being larger in diameter than said cylindrical hub (Mehoudar, 12) (Mehoudar, Figure 1), with said hub (Mehoudar, 12) being freely expandable without restriction from the surrounding outer enclosure (Dreschel, 26) (Mehoudar, Figure 2), as the configurations were known in the art before the effective filing date of the claimed invention, and the 
Dreschel in view of Mehoudar fails to disclose the nozzle including about ½ of the frustoconical passage communicating through said upstream cylindrical section and about ½ of said frustoconical passage communicates through said downstream hub
or said member configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute.
Dreschel discloses the general condition of sizing the wall of the frustoconical passage to adapt to a desired flow rate and range profile with a changing pressure (Paragraph 85). Mehoudar further the general condition of adjusting the length of the nozzle to realize minimal exit velocity deviations (Column 1, lines 60-64). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Dreschel in view of Mehoudar with the nozzle including about ½ of the frustoconical passage communicating through said upstream cylindrical section and about ½ of said frustoconical passage communicates through said downstream hub
and said member configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.



    PNG
    media_image1.png
    909
    683
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 3, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1 in which said orifice member (24) passage includes an upstream 

    PNG
    media_image2.png
    418
    464
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 4, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1.
 However, Dreschel in view of Mehoudar fails to disclose that the frustoconical passage of said orifice member (24) is formed with a conical angle between 20 and 40 degrees.
Dreschel discloses the general condition of the conical passage being formed at an angle (Figure 4), and further discloses that the frustoconical passage is adapted to a desired flow rate and range profile with a changing pressure (Paragraph 85). While 
Regarding claim 6, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1, but fails to disclose the downstream hub having an inwardly tapered frustoconical downstream end.
It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hub with an inwardly tapered frustoconical downstream end, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 1169,149 USPQ 47 (CCPA 1966).
Regarding claim 7, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 6, but fails to disclose the frustoconical end having an axial length less than ½ the length of the hub from said upstream cylindrical section.
Dreschel discloses the general condition of sizing a frustoconical passage to adapt to a desired flow rate and range profile with a changing pressure (Paragraph 85). Mehoudar further the general condition of adjusting the length of a nozzle to realize minimal exit velocity deviations (Column 1, lines 60-64). 

One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated based upon the disclosures of Dreschel and Mehoudar to optimize the size of the frustoconical end to have an axial length less than ½ the length of the hub from said upstream cylindrical section, as the optimization would have provided for a desired range profile with a changing pressure, and minimal exit velocity deviations.
Regarding claim 10, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1 in which the orifice member (24) is made of an elastomeric material (Paragraph 78), but fails to disclose a device wherein upon a controlled increase in pressurized liquid supply to the orifice member from 20 to 60 psi the liquid flow through of the orifice member is increased by at least 130 percent.
Dreschel discloses the general condition of sizing the wall of the frustoconical passage to adapt to a desired flow rate and range profile with a changing pressure (Paragraph 85). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Dreschel in view of Mehoudar with a device wherein upon an increase in the pressure of the liquid supply from 20-60 psi the liquid flow is increased by at least 130 percent, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior 
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated based upon the disclosures of Dreschel to optimize the orifice member such that upon a controlled increase in pressurized liquid supply to the orifice member from 20 to 60 psi the liquid flow through of the orifice member is increased by at least 130 percent, as the optimization would have provided for a desired range profile with a changing pressure.
Regarding claim 11, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1 including an impingement element (20) disposed in downstream relation to the discharge orifice (23) of said orifice member (24) against which a pressurized liquid chemical flow stream from said orifice member is directed for facilitating atomization of the liquid chemical (Paragraph 64), said impingement element being a centrally mounted plate (Figure 2) supported in spaced apart relation to the discharge orifice of said orifice member (Figure 2) by legs (Examiner’s Annotated Figure 1) extending from an upstream annular mounting plate (Examiner’s Annotated Figure 1) disposed in surrounding relation to an upstream end of the cylindrical hub (Mehoudar, 12) of said orifice member (Examiner’s Annotated Figure 1).
Regarding claims 15 and 23, Dreschel discloses an agricultural sprayer for spraying liquid agricultural chemicals in a controlled fashion based upon the pressure of the liquid chemical comprising:
a selectively controllable (Paragraphs 18 and 21, Flow rate and range are adjusted) pressurized (Paragraph 52, line 3, the liquid has a predetermined pressure) supply of a liquid agricultural chemical (Paragraph 21, liquid feeding means);
a tractor pullable elongated spray boom (Paragraph 9, bearing arm) having a liquid supply conduit (1) connected to said liquid chemical supply (Paragraph 21);

said spray nozzle assemblies (10) each having a nozzle body (12) that defines a central liquid chemical flow passageway (13) having an upstream end (Examiner’s Annotated Figure 1) communicating with said pressurized liquid chemical supply (Paragraph 61) and a downstream end (Examiner’s Annotated Figure 1) having at least one discharge orifice (Examiner’s Annotated Figure 1)
an annular orifice member (24) disposed within said nozzle body (12) in fluid communication with said nozzle body passageway (Paragraph 61);
said orifice member (24) including an upstream cylindrical section (25), said orifice member (24) central liquid flow passage (Examiner’s Annotated Figure 1) including a frustoconical passage section (Examiner’s Annotated Figure 1) that communicates at least in part through said upstream cylindrical section (Figure 1) and which has a frustoconical configuration inwardly tapered in a downstream direction (Figure 2) that communicates with a discharge orifice (23) of the orifice member (24) for accelerating a flow of liquid chemical directed through said orifice member (24) (The limitation is interpreted as a recitation of intended use, and is therefore afforded limited patentable weight; The narrowing structure of the section will provide for acceleration of the fluid)
said orifice member (24) being made of a resilient and pressure responsive deformable material (Paragraph 78) such that upon interruption of the supply of pressurized liquid to the orifice member the orifice member liquid flow passage and discharge orifice return to their original shape (Paragraph 78, the device is elastomeric 
However, Dreschel fails to disclose the orifice member including a downstream cylindrical hub, said upstream cylindrical section being larger in diameter than said cylindrical hub, said liquid flow communicating through the upstream cylindrical section and downstream cylindrical hub, with said hub being freely expandable without restriction from the surrounding outer enclosure.
Mehoudar discloses an orifice member (11) that includes an upstream cylindrical section (6) and a downstream cylindrical hub (12), said upstream cylindrical section being larger in diameter than said cylindrical hub (Figure 1), said liquid flow communicating through the upstream cylindrical section and downstream cylindrical hub (12), with said hub (12) being freely expandable without restriction from a surrounding outer enclosure (5) (Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel with the disclosures of Mehoudar, providing the orifice member (Dreschel, 8) to be shaped with a downstream cylindrical hub (Mehoudar, 12), said upstream cylindrical section (Dreschel, 25) being larger in diameter than said cylindrical hub (Mehoudar, 12) (Mehoudar, Figure 1), said liquid flow communicating through the upstream cylindrical section and downstream cylindrical hub (Mehoudar, 12) (Mehoudar, Figure 2), with said hub (Mehoudar, 12) being freely expandable without restriction from the surrounding outer enclosure (Dreschel, 26) (Mehoudar, Figure 2), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, the provision of a desired outflow rate.
Dreschel in view of Mehoudar fails to disclose that the frustoconical passage of said orifice member (24) is formed with a conical angle between 20 and 40 degrees.

Dreschel in view of Mehoudar fails to disclose the nozzle including about ½ of the frustoconical passage communicating through said upstream cylindrical section and about ½ of said frustoconical passage communicates through said downstream hub
or said member configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute.
Dreschel discloses the general condition of sizing the wall of the frustoconical passage to adapt to a desired flow rate and range profile with a changing pressure (Paragraph 85). Mehoudar further the general condition of adjusting the length of the nozzle to realize minimal exit velocity deviations (Column 1, lines 60-64). 

or said member configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated based upon the disclosures of Dreschel and Mehoudar to optimize the size of the nozzle to include about ½ of the frustoconical passage communicating through said upstream cylindrical section and about ½ of said frustoconical passage communicating through said downstream hub, providing said member to be configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal., as the optimization would have provided for a desired range profile with a changing pressure, and minimal exit velocity deviations.
Regarding claims 21, 25, and 27, Dreschel in view of Mehoudar discloses the agricultural sprayer of claims 1, 15, and 26, but fails to disclose an assembly in which 
Dreschel discloses the general condition of sizing the thickness of the device components in order to provide for a desired operational profile. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Dreschel with said upstream cylindrical section having an axial thickness greater than the axial length of said downstream hub, since it has been held, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Regarding claim 22, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 11 in which said annular mounting plate (Examiner’s Annotated Figure 1) of said impingement element surrounds said cylindrical hub (25) adjacent an upstream end thereof (Figure 2). 
Regarding claim 24, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 15 including an impingement element (20) disposed in downstream relation to the discharge orifice (23) of said orifice member (24) against which a pressurized liquid chemical flow stream from said orifice member is directed for facilitating atomization of the liquid chemical (Paragraph 64), said impingement element being a centrally mounted plate (Figure 2) supported in spaced apart relation to the discharge orifice of said orifice member (Figure 2) by legs (Examiner’s Annotated Figure 1) extending from an upstream annular mounting plate (Examiner’s Annotated Figure 1) disposed in surrounding relation to an upstream end of said hub (Mehoudar, 12) of said orifice member (Examiner’s Annotated Figure 1).
Regarding claim 26, Dreschel discloses an agricultural sprayer for spraying liquid agricultural chemicals in a controlled fashion based upon the pressure of the liquid chemical comprising:
a selectively controllable (Paragraphs 18 and 21, Flow rate and range are adjusted) pressurized (Paragraph 52, line 3, the liquid has a predetermined pressure) supply of a liquid agricultural chemical (Paragraph 21, liquid feeding means);
a tractor pullable elongated spray boom (Paragraph 9, bearing arm) having a liquid supply conduit (1) connected to said liquid chemical supply (Paragraph 21);
a plurality of spray nozzle assemblies (10) connected in laterally spaced relation along the length of said supply conduit (Paragraph 10) for receiving pressurized liquid chemical from said liquid chemical supply (Limitation is interpreted as a recitation of intended use, and afforded limited patentable weight; The assemblies are capable of performing the claimed function);
said spray nozzle assemblies (10) each having a nozzle body (12) that defines a central liquid flow passageway (13) having an upstream end (Examiner’s Annotated Figure 1) for coupling to said liquid chemical supply (Paragraph 61) and a downstream end (Examiner’s Annotated Figure 1) having at least one discharge orifice (Examiner’s Annotated Figure 1);
an annular orifice member (24) disposed within said nozzle body (12) in fluid communication with said nozzle body passageway (Paragraph 61);
said orifice member (24) having an upstream cylindrical section (25), said orifice member (24) central liquid flow passage (Examiner’s Annotated Figure 1) including a frustoconical passage section (Examiner’s Annotated Figure 1), said frustoconical section (Examiner’s Annotated Figure 1) having an inwardly tapered configuration (Figure 2) in a downstream direction (Figure 2) that communicates with a discharge orifice (23) of the orifice member (24) for accelerating a flow of liquid chemical directed 
said orifice member (24) being made of a resilient and pressure responsive deformable material (Paragraph 78) such that upon interruption of the supply of pressurized liquid to the orifice member the orifice member liquid flow passage and discharge orifice return to their original shape (Paragraph 78, the device is elastomeric and therefore returns to its original shape, upon interruption of flow), and a surrounding outer enclosure (26).
However, Dreschel fails to disclose the orifice member including a downstream cylindrical hub, said upstream cylindrical section being larger in diameter than said cylindrical hub, said liquid flow communicating through the upstream cylindrical section and downstream cylindrical hub, with said hub being freely expandable without restriction from the surrounding outer enclosure.
Mehoudar discloses an orifice member (11) that includes an upstream cylindrical section (6) and a downstream cylindrical hub (12), said upstream cylindrical section being larger in diameter than said cylindrical hub (Figure 1), said liquid flow communicating through the upstream cylindrical section and downstream cylindrical hub (12), with said hub (12) being freely expandable without restriction from a surrounding outer enclosure (5) (Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel with the disclosures of Mehoudar, providing the orifice member (Dreschel, 8) to be shaped with a downstream cylindrical hub (Mehoudar, 12), said upstream cylindrical section (Dreschel, 25) being larger in diameter than said cylindrical hub (Mehoudar, 12) (Mehoudar, Figure 1), said liquid flow communicating through the upstream cylindrical section and downstream 
Dreschel in view of Mehoudar fails to disclose the nozzle including said member configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute.
Dreschel discloses the general condition of sizing the wall of the frustoconical passage to adapt to a desired flow rate and range profile with a changing pressure (Paragraph 85). Mehoudar further the general condition of adjusting the length of the nozzle to realize minimal exit velocity deviations (Column 1, lines 60-64). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Dreschel in view of Mehoudar with said member being configured such that upon an increase in the pressure of the liquid supply from 20-60 psi said liquid flow passage and discharge orifice thereof can be altered to predictably increase the flow rate of the liquid chemical through said orifice member and nozzle body up to at least 75 percent at liquid flow rates of 0.3 to 0.7 gal. per minute, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated based upon the disclosures of Dreschel and Mehoudar to optimize the member to be configured such that upon an increase in the pressure of the 
Dreschel in view of Mehoudar discloses an impingement element (20) disposed in downstream relation to the discharge orifice (23) of said orifice member (24) against which a pressurized liquid chemical flow stream of said liquid chemical from said orifice member is directed for facilitating atomization of the liquid chemical (Paragraph 64), said impingement element being a centrally mounted plate (Figure 2) supported in spaced apart relation to the discharge orifice of said orifice member (Figure 2) by legs (Examiner’s Annotated Figure 1) extending from an upstream annular mounting plate (Examiner’s Annotated Figure 1) disposed in surrounding relation to an upstream end of the cylindrical hub (Mehoudar, 12) of said orifice member (Examiner’s Annotated Figure 1).
Regarding claims 29-31, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1, but fails to disclose the sprayer including said orifice member with a discharge orifice no bigger than 0.035 inches in diameter.
Dreschel discloses the general condition of a providing a discharge orifice with a maximum diameter (Paragraph 74), in order to provide for a predetermined flow rate (Paragraph 69).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel in view of Mehoudar to include the orifice member with a discharge orifice no bigger than 0.035 inches in diameter, since it has been held that ‘[W]here the general conditions of a claim 
One of ordinary skill in the art would be motivated by the disclosures of Dreschel to optimize the size of the discharge orifice, in order to provide for a predetermined flow rate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dreschel in view of Mehoudar, further in view of Sasaki (US 2014/0151461).
Regarding claim 5, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1.
However, Dreschel in view of Mehoudar fails to disclose an agricultural sprayer in which said orifice member is made of ethylene polypropylene rubber or fluorocarbon rubber.
Sasaki discloses a spray device wherein o-ring components are made of fluorocarbon rubber of ethylene polypropylene rubber (Paragraph 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel in view of Mehoudar with the disclosures of Sasaki making the orifice member of fluorocarbon rubber of ethylene polypropylene rubber, as the material was known in the art before the effective filing date of the claimed invention to be adapted for nozzle use, and the modification would have yielded predictable results, specifically, stable support, and the ability to smoothly return to its original configuration after use. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dreschel in view of Mehoudar, further in view of Haruch (US 5,190,222).
Regarding claim 13, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 11 in which said nozzle body (12) defines an expansion chamber (See Examiner’s Annotated Figure 1) downstream of said impingement element (20).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel in view of Mehoudar with the disclosures of Haruch, providing the expansion chamber (Examiner’s Annotated Figure 1) to have an axial length greater than the diameter of the expansion chamber (Haruch, Figure 2), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically management of the supply of discharged droplets.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dreschel in view of Mehoudar, further in view of Smith (US 2,585,509).
Regarding claim 14, Dreschel in view of Mehoudar discloses the agricultural sprayer of claim 1.
However, Dreschel fails to disclose a nozzle assembly wherein said nozzle body is supported in communication with said liquid chemical supply by an annular mounting stem, said mounting stem having a downstream annular bead, and said orifice member upstream cylindrical end forming a sealing gasket between said stem and said nozzle body.
Smith discloses a nozzle assembly wherein a nozzle body (15) is supported in communication with a liquid supply by an annular mounting stem 20), said mounting stem (20) having a downstream annular bead (19), and an orifice member (16) upstream cylindrical end (18) forming a sealing gasket between said stem (19) and said nozzle body (15) (Column 2, lines 6-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dreschel in view of Mehoudar with the disclosures of Smith, providing a sprayer wherein the nozzle .
Response to Arguments
Applicant's arguments filed 4/27/2020 have been fully considered but they are not persuasive.
As to Applicant’s position that Mehoudar specifically teaches away from the subject invention, Examiner disagrees. Mehoudar discloses a device that is drawn to managing flow. While the physical configuration of the Mehoudar device may lead to a different result in the shape of the orifice, the device of Mehoudar is still analogous in that it provides for altering of orifice shape, based upon flow. The Mehoudar device includes the structure put forth by the current device.
As to Applicant’s position that the prior art devices are not capable of performing the intended use, the prior art devices may be optimized in size, to provide the envisioned flow rates.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/TUONGMINH N PHAM/            Primary Examiner, Art Unit 3752